DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 3/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (PG Pub. No. US 2017/0345944 A1) in view of Pillarisetty et al. (PG Pub. No. US 2020/0083359 A1).
Regarding claim 1, Lin teaches a method of manufacturing a semiconductor device, the method comprising:
providing a substrate (¶ 0016: 102); 
forming uneven portions in a region of the substrate in which an electrode is to be formed (¶ 0025 & fig. 2A: lithographic patterning forms stepped portion between 104 and 106 in left and right regions of 102); 
forming a precursor film on the substrate (¶ 0021: transition metal deposited at least indirectly on 102);
forming a metal chalcogen film (¶ 0019: transition metal dichalcogenide layer 108) by performing a chalcogenation process on the formed precursor film (¶ 0021: 108 formed by performing a sulfurization process on the transition metal); and
forming the electrode (¶ 0026: 112 or 114) on a part of the formed metal chalcogen film (fig. 3A: 112/114 formed on 108).
Lin further teaches the metal chalcogen film is formed to a single atomic layer (¶ 0018).
Lin is silent to the precursor comprising a two-dimensional material formed on the substrate including the uneven portions.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the precursor film of Lin to comprise two dimensional material, as a means to form the chalcogen film in the range of 0.5-2 nm.  Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general condition of chalcogen precursor film thickness is disclosed by Lin.
Lin as modified above is silent to forming the precursor film on the substrate including the uneven portions.

Pillarisetty teaches forming a metal chalcogen film (¶ 0048: 204, corresponding to 108 of Lin) on a substrate (¶ 0031: 101, corresponding to 102 of Lin) including uneven portions (¶ 0048 & fig. 2B: 204 formed on non-planar portion of 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Lin to comprise the uneven portions of Pilarisetty, as a means to improve the device performance by providing for an increase in drive current per unit layout area of the device (Pillarisetty, ¶ 0027).

Regarding claim 2, Lin in view of Pillarisetty teaches the method of claim 1, wherein the electrode is formed on the substrate (Lin, fig. 3A: 112/114 formed at least indirectly on 102).

Regarding claim 3, Lin in view of Pillarisetty teaches the method of claim 1, wherein the forming of the uneven portions in the region of the substrate in which the electrode is to be formed includes forming the uneven portions in a predetermined region of a surface of a dielectric film (Lin, ¶ 0019 & fig. 3A: 108 formed in predetermined source/drain regions of 102, the source/drain regions modified to include the uneven portions of Pillarisetty).

Regarding claim 4, Lin in view of Pillarisetty teaches the method of claim 1, wherein the forming of the two-dimensional material on the substrate including the uneven portions includes forming an ultra-thin metal film or an ultra-thin film of a partially oxidized metal, which is a precursor to become a two-dimensional material (Lin, ¶ 0018: 108 comprises a metal film having a single atomic layer thickness.  As noted in the rejection of claim 1, the thickness of the transition metal film is a results-effective variable, selected to provide the single atomic layer thickness of 108).

Regarding claim 5, Lin in view of Pillarisetty teaches the method of claim 1, comprising precursor films (Lin, ¶ 0021: transition metal deposition).
Although Lin in view of Pillarisetty is silent to the resistivity of precursor films, the resistivity recited in claim 5 is an optional feature (may be in the range of 1x10-5 Ω-cm - 10 Ω-cm).  Accordingly, Lin in view of Pillarisetty discloses all required limitations of claim 5.

Regarding claim 6, Lin in view of Pillarisetty teaches the method of claim 1, wherein the forming of the two-dimensional material on the substrate on which the uneven portions are formed includes forming the the two-dimensional material film in regions including one or more contact regions and a channel region (Lin, fig. 4A: 108 formed in source/drain contact regions and channel region of 102).

Regarding claim 7, Lin in view of Pillarisetty teaches the method of claim 6, wherein one or more two-dimensional materials are stacked in the contact regions (Lin, fig. 4A: at least one two-dimensional material comprised by 108 stacked in source/drain regions).

Regarding claim 8, Lin in view of Pillarisetty teaches the method of claim 6, wherein:
the contact regions include one or more two-dimensional materials among MoS2 (Lin, ¶ 0020: 108 in source/drain contact regions comprise MoS2), MoSe2, MoTe2, WSe2, WS2, WTe2, ZrS2, ZrSe2, ZrTe2, HfSe2, HfS2, HfTe2, SnS2, SnSe2, SnTe2, InSe2, InS2, InTe2, TiS2, TiSe2, TiTe2, NbS2, NbSe2, NbTe2, TaS2, TaSe2, TaTe2, ReS2, ReSe2, ReTe2, VS2, VSe2, and VTe2; and 
the channel region includes one or more two-dimensional materials among MoS2 (Lin, ¶ 0020: 108 in channel region comprises MoS2), MoSe2, MoTe2, WSe2, WS2, WTe2, ZrS2, 2, ZrTe2, HfSe2, HfS2, HfTe2, SnS2, SnSe2, SnTe2, InSe2, InS2, InTe2, TiS2, TiSe2, TiTe2, NbS2, NbSe2, NbTe2, TaS2, TaSe2, TaTe2, ReS2, ReSe2, ReTe2, VS2, VSe2, and VTe2.

Regarding claim 9, Lin in view of Pillarisetty teaches the method of claim 6, wherein one or more two-dimensional materials are stacked in the channel region (Lin, ¶ 0019: at least one two-dimensional material comprised by 108 in channel region).

Regarding claim 13, Lin in view of Pillarisetty teaches the method of claim 1, wherein a thickness of the metal chalcogenide film ranges from 0.6 nm to 20 nm (Lin, ¶ 0020: 108 has a thickness from 0.5 nm to 2 nm, which at least overlaps the claimed range of “from 0.6 nm to 20 nm”.  Examiner’s note: ¶ 0019 appears to be typographic error, improperly identifying the channel layer as element 106 rather than 108).
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range (“from 0.6 nm to 20 nm”) overlaps the ranges disclosed by Lin (“from 0.5 nm to 2 nm”).

Regarding claim 14, Lin in view of Pillarisetty teaches the method of claim 1, wherein valley portions of the uneven portions have an angle of 120 degrees or less (Pillarisetty, ¶¶ 0034-0035 & fig. 2B: valley of uneven portions 201/202/203 have an angle substantially sloped or perpendicular with respect to the surface of 101, and therefore includes angles of 90 degrees or less).

Regarding claim 11, Lin in view of Pillarisetty teaches the method of claim 1, wherein the forming of the uneven portions in the region of the substrate on which the electrode is to be formed 
Lin in view of Pillarisetty does not teach wherein the forming of the uneven portions includes forming a lower electrode having the uneven portions formed in advance.
However, Lin does teach an embodiment wherein a lower electrode having an uneven portion (¶ 0044: lower electrode 212 formed below channel material 110 to form uneven surface with respect to 102), wherein the lower electrode comprises silicon (Lin, ¶ 0030).  Furthermore, Pillarisetty teaches the lower mandrel is comprised of material similar to the lower electrode of Lin (Pillarisetty, ¶ 0038: mandrel material comprises polysilicon).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the forming of the uneven portions of Lin in view of Pillarisetty to include forming a lower electrode, as a means to provide for enhanced coupling between channel and gate (Lin, ¶ 0044).  Such a configuration could be facilitated by configuring the lower mandrel 207 of Pillarisetty with the electrode material 212 of Lin, which would meet the clamed limitation of “forming a lower electrode having the uneven portions formed in advance”.

Regarding claim 12, Lin in view of Pillarisetty teaches the method of claim 11, further comprising forming semiconductor layers including one or more layers on the lower electrode (Lin, ¶ 0016 & fig. 12A: 102, comprising one or more layers of semiconductor material, formed on 212).


Yun teaches forming a precursor film of a two-dimensional material on a substrate (¶¶ 0052-0053: step S30, which forms precursor film 40 to a thickness of 0-1 nm on substrate 10, where the thickness at least overlaps the atomic layer thickness of two-dimensional material), and forming a metal chalcogen film by performing a chalcogenation process on the formed precursor film (¶¶ 0054-0056 & figs. 2B-2C: steps S40-S50, which forms 50 by performing a chalcogenation process on 40).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable 
if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations stating:
“the forming of the metal chalcogenide film by performing the chalcogenation process of the formed precursor film includes: 
forming a two-dimensional material layer including crystalline planes oriented in a direction parallel to the substrate in the channel region; and 
forming two-dimensional material layers including crystalline planes oriented in a direction perpendicular to the substrate in valley portions of the contact regions.”
Lin and Pillarisetty teach forming two-dimensional material layer in a channel region and contact regions of a substrate.  However, neither Lin nor Pillarisetty teach the two-dimensional material layers include crystalline planes oriented in a direction parallel or perpendicular to the channel or contact regions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yun et al. (PG Pub. No. US 2019/0067005 A1) teaches forming source/drain electrodes 131/133 on metal chalcogenide thin film 100 (fig. 6), the metal chalcogenide thin film 100 formed by performing a chalcogenization process on a chalcogen thin film (¶ 0056 & fig. 1: step S50).
Lin et al. (PG Pub. No. US 2020/0006541 A1) teaches forming electrodes 240(1), 254, and 240(2) on metal chalcogenide thin film 222 (fig. 2H).
Lin et al. (PG Pub. No. US 2018/0269291 A1) teaches forming electrodes 115 on metal chalcogenide film 25 (fig. 13E), the metal chalcogenide film formed by a chalcogenation process (¶ 0031).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN TURNER/Examiner, Art Unit 2894